DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.
 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 6, 10 and 11) in the paper filed December 28, 2020 is acknowledged.  Claims 7 – 9 and 12 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “topological insulator” is unclear because it is unclear what applicants’ mean by “topological”.  For the purpose of evaluating the prior art, the Examiner has interpreted this as simply “insulator”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claims 1 – 3, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by INTEL disclosures, as exemplified by Lin et al. (U.S. Patent App. No. 2020/0161535 A1).
The Examiner will be citing only portions of LIN et al. ‘535 A1, but notes that several INTEL PGPUB documents have been cited on the PTO-892, all of which disclose similar subject matter.
Regarding claim 1, Lin et al. disclose a superlattice material (see below), comprising a substrate (Paragraph 0088) and a superlattice structure disposed on the substrate (Figures), wherein the superlattice structure is a first ferromagnetic (FM) thin film (Figure 4E, element 401 for example), a 2D material layer (element 402; Abstract; and at least Paragraphs 0047 and 0060), and a second FM thin film (element 403) stacked successively, a material of the 2D material layer meeting the claimed limitations (Paragraphs 0047 and 0060).
Regarding the limitation(s) “superlattice material”, the Examiner notes that this limitation(s) preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the claims define what is meant by “superlattice material”, specifically a structure of FM/2D material/FM (where n=1) reads on this limitation.
The limitation(s) “the first ferromagnetic thin film and the … heterojunction structure.” are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative these three layers taken together form a magnetoresistive element structure).
	Regarding claim 2, Lin et al. disclose the claimed insulators (see citations above).
	Regarding claim 3, Lin et al. disclose garnets for each film, with YIG being explicitly noted as a suitable garnet material (Paragraphs 0047 and 0049).
	Regarding claim 6, Lin et al. disclose substrates meeting the claimed limitations (Paragraph 0088).
	Regarding claim 10, these limitations are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Furthermore, the Examiner notes that Lin et al. disclose the use of their product in conventional magneto-optic/optic type applications (at least Paragraph 0113).

Claims 1, 3 – 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyorgy et al. (U.S. Patent No. 5,665,465).
Regarding claim 1, Gyorgy et al. disclose a superlattice material (see below), comprising a substrate (col. 2, line 45 bridging col. 3, line 6 and examples) and a superlattice structure disposed on the substrate (Abstract; col. 3, lines 31 – 59 and claims), wherein the superlattice structure is a first ferromagnetic (FM) thin film (garnet layer 1), a material layer (garnet layer 2, noting that ‘two-dimensional” is nomenclature as we live in a three-dimensional world so nothing can physically be “two-dimensional”), and a second FM thin film (garnet layer 1, in embodiments that are multilayered stacks of {hard/soft}n as taught by Gyorgy et al. in the citations above) stacked successively, a material of the material layer meeting the claimed limitations (noting that garnet is an oxide material and therefore reads on the claimed ‘topological insulator’).
Regarding the limitation(s) “superlattice material”, the Examiner notes that this limitation(s) preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the claims define what is meant by “superlattice material”, specifically a structure of FM/2D material/FM (where n=1) reads on this limitation.
The limitation(s) “the first ferromagnetic thin film and the … heterojunction structure.” are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, ‘heterojunction’ is taken to simply mean that they are connected functionally in some way.
	Regarding claim 3, Gyorgy et al. disclose garnets for each film, with YIG being explicitly noted as a suitable garnet material (col. 6, lines 59 - 63).
	Regarding claims 4 and 5, Gyorgy et al. disclose thickness values meeting the claimed limitations (examples).
	Regarding claims 10 and 11, these limitations are intended use limitations and are not further limiting in so far as the structure of the product is concerned.

Claims 1, 4 – 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodmacq et al. (U.S. Patent App. No. 2008/0151615 A1).
Regarding claim 1, Rodmacq et al. disclose a superlattice material (see below), comprising a substrate (cover Figure) and a superlattice structure disposed on the substrate (ibid), wherein the superlattice structure is a first ferromagnetic (FM) thin film (Co90Fe10 layer on cover figure, for example), alumina, noting that ‘two-dimensional” is nomenclature as we live in a three-dimensional world so nothing can physically be “two-dimensional”), and a second FM thin film (another Co90Fe10 layer) stacked successively, a material of the material layer meeting the claimed limitations (noting that alumina is an oxide material and therefore reads on the claimed ‘topological insulator’).
Regarding the limitation(s) “superlattice material”, the Examiner notes that this limitation(s) preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the claims define what is meant by “superlattice material”, specifically a structure of FM/2D material/FM (where n=1) reads on this limitation.
The limitation(s) “the first ferromagnetic thin film and the … heterojunction structure.” are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, ‘heterojunction’ is taken to simply mean that they are connected functionally in some way.
	Regarding claims 4 and 5, Rodmacq et al. disclose thickness values meeting the claimed limitations (Paragraphs 0054 – 0055).
	Regarding claim 6, Rodmacq et al. disclose substrates meeting the claimed limitations (Paragraphs 0056 - 0057).
at least Paragraphs 0032 and 0049).

Claims 1, 2, 4, 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dorrance et al. (U.S. Patent App. No. 2020/0020850 A1).
Regarding claim 1, Dorrance et al. disclose a superlattice material (see below), comprising a substrate (not explicit, but can be taken as including at least element 142 in Figure 1) and a superlattice structure disposed on the substrate (Figures), wherein the superlattice structure is a first ferromagnetic (FM) thin film (Figure 1, element 110-1 for example), a 2D material layer (element 130; and at least Paragraphs 0047 and 0048), and a second FM thin film (element 110-2) stacked successively, a material of the 2D material layer meeting the claimed limitations (Paragraphs 0047 - 0048).
Regarding the limitation(s) “superlattice material”, the Examiner notes that this limitation(s) preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the claims define what is meant by “superlattice material”, specifically a structure of FM/2D material/FM (where n=1) reads on this limitation.
The limitation(s) “the first ferromagnetic thin film and the … heterojunction structure.” are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, ‘heterojunction’ is taken to simply mean that they are connected functionally in some way.
	Regarding claim 2, Dorrance et al. disclose the claimed insulators (see citations above).
	Regarding claims 4 and 5, Dorrance et al. disclose the claimed thickness values (at least Paragraph 0052).
	Regarding claim 10, these limitations are intended use limitations and are not further limiting in so far as the structure of the product is concerned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the INTEL disclosures as exemplified by Lin et al. as applied above in Paragraph No. 7.
Lin et al. is relied upon as described above.
Lin et al. fails to disclose the thickness values of any of the layers, trusting that a person of ordinary skill in the art would be readily apprised of suitable thickness values for the various material layers in the disclosed invention.
The Examiner agrees and deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness values of the various layers through routine experimentation, especially given the IMMENSE range in thickness values presently claimed for these traditionally ‘thin film’ structures (i.e 100s of nm or less being typical thickness values for high end electronic/optic/magneto-optic semi-conductor-type devices).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While no claim has been indicated as allowable, the Examiner notes that the prior art falls into two general categories.  Art directed to magneto-optic applications of garnet ferrites and art directed to laminated structures with a 2D-material layer sandwiched by two ferromagnetic layers.  The art directed to magneto-optic application of garnet ferrites fail to teach using a 2D-material layer of graphene, black phosphorous, a transition metal chalcogenide, or the materials of claim 2 between two garnet ferrite layers because they explicitly require the garnet layers to grow on top of each other or on top of a desired single crystal material.  The art directed to sandwiched 2D material layers only generically disclose the use of ferrites and are not really directed to the same field of endeavor as Applicants (though the examiner notes that the present claims are not deemed to have sufficient structure to distinguish these different “uses”).  Amendment of the claims to require the ferromagnetic films to both be garnet-type ferrites and to better capture the magneto-optic “use”, perhaps via a Kerr angle or resonance peak, would appear to distinguish over the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some references are cited as general teaching references similar to what has been applied above.  In addition, the following references are cited for specific reasons as noted below:
Kawakami et al. (‘411 A1) – teaches that superlattice structures of stacked magneto-resistive sandwiches (FM/non-magnetic/FM)n are known in the art for MRAM technology.
Tamari (‘261) – teaches a similar superlattice garnet A/garnet C/garnet B laminate (but middle layer must be a garnet material).
Van Rooyen et al. (‘047 A1) – teaches equivalence of the various 2D materials Applicants have claimed (Paragraph 0024).
Furuya et al. (‘604 A1) – teaches that the use of garnet films in magneto-optic applications is well established in the art.
CN 107190321 A – Applicants’ own work that is arguably the closest prior art, but only discloses a single GGG/YIG/graphene structure with no upper garnet layer.  Not used in magneto-optic applications, but explicitly termed a ‘heterojunction’ and used in spin electronics much like many of the references applied above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 11, 2021